Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter

The following is an examiner’s statement of reasons for allowance: 

Claims 1 - 20 are pending.  
Claims 1, 18 are allowed based on the following:

        The prior art of record considered individually or in combination, fails to fairly show or suggest wherein determining root-cause diagnosis of events occurring during operation of a communication network, which is implemented by monitoring time signals representative of operation of a network in order to detect the occurrence of events relative to network traffic, such that during the duration of each detected event, obtaining distributions of data on several dimensions of the network linked to said event, and distributions being computed during the duration of each event, and wherein responsive to the network being a mobile telephony network, the dimensions including a plurality of Third Generation Partnership Project (3GPP) causes, cells, Radio Access Network (RAN) controllers, Core controllers, handset types, services, subscriber operators, and Internet Protocol (IP) addresses, and wherein automatically determining an event root-cause diagnosis of a detected event, and called single event diagnosis, comprising at least one element of said distributions, such that an element being a value taken by a network dimension having a contribution in said distributions of data, and the single event diagnosis determination using a first set of rules of business logic configuration organized hierarchically, which are applied according to said hierarchy to select at least one element of said distribution, and wherein the selection of more than one element comprising machine learning clustering, and determining a root-cause diagnosis for a group of at least two distinct events, and applying a second set of business logic configuration rules, wherein the second set of rules define relationships between events, in addition to the other limitations in the specific manner as recited in claims 1 - 20.  
  
Claims 2 -17 are allowed due to allowed base claim 1.  
Claims 19, 20 are allowed due to allowed base claim 18.  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


/KYUNG H SHIN/                                                                                                    9-6-2022Primary Examiner, Art Unit 2452